—ewemirenen ILE) ENTERED
teem LOGGED RECEIVED

 

NOV O2 2019 - 19-3645 ADC

CLERK US DiSiAlcT COURT ;
DISTRICT CFMARVLAKD AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

{, Erik Bass, a Special Agent with the Federal Bureau of Investigation (“FBI”), being duly
swom, deposes and states as follows in support of a criminal complaint against and arrest
warrant for Michael WEDINGTON, year of birth 1999: |

AFFIANT BACKGROUND

1. Tama law enforcement officer within the meaning of 18 U.S.C. § 2510(7), that is,
an officer of the United States who is empowered by the law to conduct investigations of, and to
make arrests for, the offenses enumerated in 18 U.S.C. § 2516.

2. I have been a Special Agent with the FBI since July 2011, and I am currently
assigned to the Baltimore Division’s Safe Streets Task Force, which is responsible for
investigating violent gangs. Prior to my assignment in the Baltimore Division, I was assigned to
the San Juan Division, Caribbean Corridor Strike Force, which is responsible for investigating
transnational organized crime and maritime narcotics interdiction in the District of Puerto Rico.
Prior to this assignment, I was assigned to the Santa Clara County Violent Gang Task Force in
the Northern District of California. During this assignment, I investigated violent and reactive
crimes involving Latino gangs, Mexican drug trafficking organizations, and Asian organized
crime in the Northern District of California.

3. As an FBI Special Agent, I have participated in numerous investigations
involving drug trafficking and violent crime where J: (a) participated in surveillance (b) applied
for search warrants, arrest warrants, and Title IJ] wiretap orders; (c) executed search warrants;
(d) seized evidence related to violent crime and drug trafficking, including substantial quantities
of narcotics, drug paraphernalia and firearms; and (e) debriefed informants and cooperating

witnesses.
19-3645 ADC

4. Based on my training, knowledge, and experience, I have become familiar with
the manner in which violent offenders use cellular telephones, cellular telephone technology, -
coded communications or slang during telephone conversations, faise or fictitious identities, and
other means to facilitate their illegal activities and thwart law enforcement investigations.

5. Prior to becoming an FBI Special Agent, | worked as an officer for approximately
two years with the North Port Police Department in Florida and five years with the Sarasota
Police Department in Florida. In those positions, I conducted uniform neighborhood patrol,
responded to calls for service, and made misdemeanor and felony arrests. While at the Sarasota
Police Department, I also conducted surveillance, undercover, and decoy operations during
fugitive, narcotics, and gang investigations. I have also received formal training in narcotics and
dangerous drug investigations, current drug trends, airport narcotics investigations, clandestine
laboratory investigations, and gang investigations. 1 earned a Bachelor of Science degree in
Criminal Justice from Appalachian State University.

6. I have obtained the information contained in this Affidavit from my personal
participation in this investigation, and from reviewing information obtained through legal —
process, such as telephone records, wire and electronic communications and associated data as
well as information obtained through law enforcement and commercial databases, other law
enforcement officers who have been involved or affected by this investigation, a review of
information provided by confidential human sources, and as such am fully aware of all aspects of
this investigation. |

7. I submit this Affidavit for the limited purpose of establishing probable cause to
support the issuance of a Criminal Complaint charging Michael WEDINGTON with violations

of Title 18 U.S.C. § 2119 taking a motor vehicle by threats or violence (carjacking); Title 18
19-3645 Apc

U.S.C. § 371, conspiracy to commit to take a motor vehicle by threats or violence (carjacking);
and Title 18 U.S.C. § 924(c), possession of a firearm in furtherance of a crime of violence.
Because I submit this affidavit for the limited purpose of establishing probable cause to support
the issuance of a Criminal Complaint, it only contains a summary of relevant facts. I have not
included every fact known to me concerning the entities, individuals, and the events described in
this Affidavit.
PROBABLE CAUSE

8. On June 8, 2019, the Baltimore Police Department (“BPD”) responded to 7000
Park Heights in Baltimore in reference to a carjacking. The victim, J.P., reported that his friend
asked him to pick up tools from a man named “Michael.” The transaction was set up through a
cellular phone-based application identified as “OfferUp,” which connects local buyers and sellers
of various products. When J.P. arrived in the area of Washington Boulevard and S. Monroe
Street in Baltimore, he was then directed to a second location, specifically, the 2400 block of
West Lexington Street. Upon arriving, J.P. was waived down and approached by three suspects.
At first, the men appeared to load J.P.’s vehicle with the purported tools they were selling.
However, one suspect was armed with a handgun and forced J.P. into the rear of J.P.’s vehicle, a
Ford van. Based on my training and experience, I believe the Ford van was manufactured
outside of Maryland. All three suspects entered the vehicle with J.P., at which time they stole his
black wallet containing United States currency, a driver’s license, a debit card, and his Apple
iPhone. As they drove away, one suspect placed a handgun in J.P.’s mouth and demanded J.P.’s
debit card PIN. The suspects drove to a gas station and Northwest Baltimore with J.P. still in the
van. One suspect then used the PIN number that J.P. had provided to the suspects to retrieve

money from an ATM. J.P. eventually escaped from the rear of the truck in the area of 7000

IM)
18-3645 apc
Parks Heights and called the BPD to report the incident. The vehicle was later recovered on June
13, 2019, five days later, in the location of the 2700 block of Tivoly Avenue, Baltimore, MD.

9. Following the carjacking, detectives from the BPD City Wide Robbery Unit
interviewed J.P. and his friend. J.P. was subsequently shown a photo array and positively
identified Michael WEDINGTON Jr. (DOB 12/16/1999) as one of the three men who had
participated in the June 8, 2019 carjacking just described.

0. On June 10, 2019, BPD officers responded to the 2400 block of West Fayette
Street in Baltimore in response to a similar armed carjacking. The 2400 block of West Fayette
Street is located approximately one block south of the 2400 block of West Lexington Street,
where the carjacking of J.P. had occurred two days earlier. The victim of the June 10, 2019
carjacking, J.R., reported he was lured to the area via the “OfferUp” application. Specifically,
J.R. was directed to this location by OfferUp user “Brian” who was purportedly selling tools and
equipment at this location. J.R. drove a Toyota Sienna he owned at the time to the location.
Based on my training and experience, ! believe the Toyota Sienna was manufactured outside of
Maryland. J.R. was directed to the back alley behind West Fayette Street where two suspects
approached him. Both suspects were armed with handguns. The two men took J.R.’s wallet and
its contents, containing over $1,000 in United States currency, J.R.’s two cell phones, and J.R.’s
vehicle. The suspects then drove away with the vehicle.

11. Based on the investigation, J.R. was later shown a photo array and positively
identified Michael WEDINGTON Jr. as one of the suspects who carjacked him at gunpoint.’

J.R.’s vehicle was later located in southwest Baltimore and was processed by the BPD Crime

 

' At one point during the course of the investigation, Rivera opined that his confidence level in his identification of
WEDINGTON was “80%”.
19-3645 Apc

Lab for fingerprints. Once analysis was completed, a fingerprint from Michael WEDINGTON
Jr. (Maryland State Identification Number 4415352) was located inside the vehicle.

12. In furtherance of the investigation, on November 1, 2019, members of the FBI
executed a Search & Seizure Warrant at the location of 2417 West Lexington Street, Baltimore,
Maryland, which was Michael WEDINGTON Jr.’s primary residence and is located in between
the scene of both carjackings.. The Search Warrant (Case No. #19-3581) was signed by the
Honorable J. Mark Coulson, Magistrate Judge of the United States District Court for the District
of Maryland on October 30, 2019. As a result of the search warrant, investigators obtained
several items from the residence including a Toyota car key, a jacket, firearms, replica pellet
guns, clothing, and cellular phones, including a phone believed to be used by Michael
WEDINGTON Jr. based on his photograph being displayed on the screen.

Conclusion

13. Based upon the foregoing, I respectfully submit that there is probable cause to
believe that Michael WEDINGTON has committed violations of Title 18 U.S.C. § 2119, taking a
motor vehicle by threats or violence (carjacking), Title 18 U.S.C. § 371, conspiracy to commit to
take a motor vehicle by threats or violence (carjacking), and Title 18 U.S.C. § 924(c) possession
of a firearm in furtherance of a crime of violence.

WHEREFORE, in consideration of the facts presented, I respectfully request that this

Court issue a Criminal Complaint and arrest warrant for Michael WEDINGTON.

VV)
19-3645 apc

AilE

Special Agent Erik Bass
Federal Bureau of Investigation

 

Sworn to before me this @ day of November, 2019

Hon. A. Davia Cépperthite
United States Magistrate Judge
